Case 1:19-cr-00005-TSK-MJA Document 95 Filed 08/16/21 Page 1 of 3 PageID #: 313



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                  Plaintiff,

       v.                                 Crim. Action No.: 1:19CR05
                                                            1:19MC49
                                                        (Judge Kleeh)

 JESSIKA DAWN BISHOP-HOLT,

                  Defendant.

   ORDER ADOPTING REPORT AND RECOMMENDATION CONCERNING DRUG COURT
            COMPLETION AND SCHEDULING SENTENCING HEARING

       On July 28, 2021, United States Magistrate Judge Michael J.

 Aloi issued his Order and Report and Recommendation Concerning

 Defendant’s    Drug    Court   Completion     (“R&R”)    [Dkt.   No.    88],

 recommending that the case be remanded to the District Court for

 sentencing upon Defendant’s completion of the Clarksburg Drug

 Court Program. On July 2, 2021, Defendant Jessika Dawn Bishop-Holt

 successfully completed the requirements of the Drug Court Program.

 [Dkt. No. 88].

       The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R.        He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R.           Neither the Defendant

 nor the Government filed objections to the R&R.
Case 1:19-cr-00005-TSK-MJA Document 95 Filed 08/16/21 Page 2 of 3 PageID #: 314



  ORDER ADOPTING REPORT AND RECOMMENDATION CONCERNING DEFENDANT’S DRUG
           COURT COMPLETION AND SCHEDULING SENTENCING HEARING

       Accordingly, this Court ADOPTS the magistrate judge’s R&R

 [Dkt. No. 88] and schedules Defendant for a sentencing hearing on

 October 20, 2021, at 11:00 a.m. at the Clarksburg, West Virginia,

 point of holding court.

       The   Court     ORDERS   that   prior    to    sentencing,   counsel    for

 Defendant review with him/her the revised Standard Probation and

 Supervised Release Conditions adopted by this Court on November

 29, 2016, pursuant to the standing order entered by Chief Judge

 Groh, In Re: Revised Standard Probation and Supervised Release

 Conditions, 3:16-MC-56.

       The Office of Probation shall submit any addendum to the

 presentence investigation report to the Court on or before October

 6, 2021; and

       Counsel    may    file   any    written       sentencing   memorandum    or

 statements on or before October 6, 2021.

       If    counsel    anticipates    having    multiple     witnesses   or   an

 otherwise lengthy sentencing hearing, please notify the Judge’s

 chamber staff so that an adequate amount of time can be scheduled.

       It is so ORDERED.




                                         2
Case 1:19-cr-00005-TSK-MJA Document 95 Filed 08/16/21 Page 3 of 3 PageID #: 315



  ORDER ADOPTING REPORT AND RECOMMENDATION CONCERNING DEFENDANT’S DRUG
           COURT COMPLETION AND SCHEDULING SENTENCING HEARING

       The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: August 16, 2021


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                       3
